El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Al radicar demanda de expropiación forzosa para la ad-quisición de los terrenos que habrían de dedicarse al Aero-puerto Internacional, el Pueblo de Puerto Rico depositó en la Secretaría del Tribunal de Expropiaciones la cantidad de $32,956.79 como compensación justa y razonable del valor de una finca de veinte cuerdas que aparecía fideicomitida a nombre de José H. Belaval a virtud de un fideicomiso esta-blecido por Gonzalo Aponte y su esposa para beneficio de sus hijos menores de edad Mary Marta, Gonzalo Mario y Rose Marie Aponte Otero.
José H. Belaval en su carácter de fiduciario solicitó la entrega de los fondos depositados, a lo que se allanó el Pueblo de Puerto Rico, pero el Tribunal de Expropiaciones la denegó dictando dos resoluciones, siendo el fundamento de la primera que estando establecido el fideicomiso a favor de unos meno-res, era necesario que se solicitara por el fiduciario la autori-*268nación judicial previa con la intervención del fiscal de un tribunal con jurisdicción para ello que determinara la inver-sión a darse al dinero “para aquellas gestiones cubiertas por la escritura de fideicomiso que resulten ser convenientes para los menores beneficiarios del fondo en fideicomiso”, y la se-gunda, que a pesar de que el fideicomiso se constituyó el 20 de diciembre de 1945 se establecieron ciertas cláusulas a favor de la concebida y no nacida Rose Marie Aponte Otero, la cual nació el día 7 de julio de 1946, estando ya en vigor la Ley núm. 303 de 12 de abril de 1946 ((1) pág. 783), que impone contribuciones sobre herencias y donaciones, la cual incluye dentro del término “donación” cualquier transferen-cia en fideicomiso, haciéndose necesario por tanto para pro-ceder al retiro de los fondos, presentarle al Tribunal de Expropiaciones una certificación del Tesorero de Puerto Rico acreditativa del hecho de haberse pagado la contribución co-rrespondiente.
Expedimos el auto en este caso para revisar estas reso-luciones.
I
¿Es necesaria la previa autorización judicial con intervención del fiscal en un caso de esta naturaleza? Cree-mos que no. En primer lugar veamos someramente la escri-tura de declaración de fideicomisos. En la misma compare-cen Gonzalo Aponte y su esposa y José H. Belaval. Declaran los esposos Aponte ser padres de los menores Mary Marta y ■Gonzalo Mario Aponte y que además tienen concebido otro hijo; que son dueños de varias propiedades las cuales descri-ben en la escritura, entre ellas la propiedad expropiada; que con el propósito de proveer para el bienestar de sus hijos menores y del concebido y no nacido y para que cada uno de ■ellos quede económicamente independiente, declaran consti-tuidos tres, fideicomisos irrevocables por un término que no •excederá de 30 años de conformidad con la Ley núm; 41 de '23-de abril de 1928 (pág. 295), artículos 834 a 874 del Código Civil, ed. 1930, y que a ese efecto ceden y transfieren las pro-*269piedades especificadas en dicha escritura a José H. Beíaval, designado por ellos como fiduciario, sujeta dicha transferen-cia a que tanto las propiedades que se le traspasan como las que en el futuro se les pueda traspasar, constituirán separa-damente y por partes iguales tres fondos en fideicomiso bajo la administración del fiduciario, al cual conceden entre otros poderes, los siguientes:
El fiduciario queda expresamente autorizado a conservar los bienes fideicomitidos, pero sin embargo, queda plenamente fa-cultado para invertir, reinvertir, vender, arrendar, traspasar y permutar por otros bienes o propiedad de cualquier clase, bajo aquellas transacciones, pactos y condiciones que crea adecuados, todos o parte de dichos bienes, así como permutar, si lo creyere conveniente, cualquier inversión e invertir y reinventir cualquier remanente o suma recibida en cualquier permuta o venta de cualesquiera obligaciones, créditos o valores u otra propiedad real o personal, corporal o incorporal, pública o privada, domés-tica o extranjera, incluyendo acciones comunes o preferidas de corporaciones privadas o de servicio público o de cualquier pro-piedad no importa que ésta no produzca ingresos, ganancias o beneficio a la fecha de su adquisición.
“Queda además plenamente facultado para que, a su discre-ción y buen juicio, convierta de tiempo en tiempo, o cuando lo-crea conveniente todo o parte del fondo en fideicomiso (Trust Fund) en metálico. Queda ilimitadamente facultado para selec-cionar aquellas inversiones y bienes que crea prudente adquirir para la conservación del fondo en fideicomiso (Trust Fund)
Hay otras cláusulas en la escritura las cuales tienen por objeto señalarle al fiduciario sus otras facultades, tales como distribución de ganancias, fiduciarios substitutos, no presta-ción de fianza, delegación de su poder de voto en cuanto a ciertas acciones de corporaciones, etc. y por último la crea-ción de tres fideicomisos independientes para cada uno de los. tres hijos.
El día 12 de septiembre de 1946 y a virtud de la escritura núm. 167 otorgada ante el notario Diego Guerrero Noble titulada Acta comparecieron los esposos Aponte y José H.. *270Belaval manifestando los primeros que mediante la escritura núm. 217 otorgada ante el mismo fedatario sobre declaración de fideicomisos habían constituido tres fideicomisos irrevoca-bles, separados e independientes, haciendo constar en la men-cionada escritura núm. 217 que el fideicomiso número tres correspondería a un hijo que para la fecha del otorgamiento* de aquélla — 20 de diciembre de 1945 — estaba concebido pero no nacido; que éste había nacido el día 7 de julio de 1946, siendo una niña que para aquél entonces y en el evento de que fuera una niña se le conocería con el nombre de Manuela Aponte Otero pero que ahora llevaría el nombre de Rose Marie Aponte Otero. Acto seguido hicieron constar “que el fideicomiso número tres constituido por ellos a favor de ‘hijo’ no nacido’ según la escritura número doscientos diez y siete sobre Declaración de Fideicomisos otorgada en veinte de diciembre de mil novecientos cuarenta y cinco ante este feda-tario ha quedado desde dicha fecha sustituido a favor de su hija Rose Marie Aponte Otero para todos los efectos y conse-cuencias de Ley”. Tanto la escritura núm. 217 como el acta aclaratoria fueron inscritas en el Registro de la Propiedad.
Los motivos que expuso el tribunal inferior para denegar-la entrega al fiduciario del dinero consignado por El Pueblo ■ de Puerto Rico en este caso son los siguientes:
“La entrega del dinero consignado por El Pueblo de Puerto Rico al fiduciario constituye la consumación parcial en cuanto al precio envuelto, de la enajenación forzosa que com-prende este procedimiento de expropiación. Enajenar es pasar o trasmitir a otro el dominio de una cosa o algún derecho sobre ella. El interés que los menores beneficiarios tenían en el bien inmueble objeto del fideicomiso, por la expropiación ha pasado a ser consecuentemente un interés en parte del dinero prove-niente de la expropiación del bien inmueble sujeto a fideicomiso.. No basta el solo asentimiento de el padre con patria potestad, a nombre de sus menores hijos, para consentir a la entrega del dinero solicitado, pues tratándose, como en efecto cree este Tribunal que se trata, de la entrega de un dinero sobre el cual tienen derecho e interés los menores demandados, nos parecé de clara aplicación los preceptos de ley comprendidos en los artículos 614 *271y siguientes del Código de Enjuiciamiento Civil de Puerto Rico tal como. aparecen en la compilación de 1941 en las páginas 809 y 810.”
Expuso además que de acuerdo con los artículos 834 al 874 del Código Civil, ed. 1930, sobre constitución de fideico-misos,(1) no se desprende “que el fiduciario esté dispensado en toda ocasión y momento de la supervisión de la Corte de Distrito, respecto de los bienes y derechos de los menores fideicomisarios”, y como consecuencia resolvió que el fiducia-rio debía solicitar del tribunal inferior o de otro con jurisdic-ción y competencia para ello, la autorización judicial corres-pondiente, con notificación al fiscal, para que el dinero le sea entregado, como dijimos antes, “para aquellas gestiones cu-biertas por la escritura de fideicomiso que resulten ser conve-nientes para los menores beneficiarios del fondo en fideico-miso”.
Esta resolución está en pugna abierta con el concepto básico de la institución sobre fideicomiso traída a Puerto Rico por la Ley de 1928, que es una adaptación de la que se había hecho en Panamá en el año 1925 siguiendo el sistema anglo-sajón de “trusts”.(2) De acuerdo con el artículo 834 del Código Civil, ed. 1930, “El fideicomiso es un mandato irrevocable a virtud del cual se trasmiten determinados bienes a una persona, llamada fiduciario, para que disponga de ellos *272conforme lo ordene la que los trasmite, llamada fideicomi-tente, a beneficio de este mismo o de un tercero llamado fideicomisario.”
El artículo 849 del mismo código dispone que:
“La vida legal de un fideicomiso comienza desde que el fidu-ciario acepta el mandato, con lo cual se hace irrevocable. La. aceptación puede ser expresa o tácita, basada esta última en los actos del fiduciario para llevar adelante el fideicomiso.”
Y los artículos 864, 865, 866 y 867 dicen así:
“Artículo 864. — El fiduciario no estará obligado a prestar fianza para la buena administración sino por decreto que, como medida de precaución, libre un tribunal con jurisdicción compe-tente, a solicitud del fiscal, del fideicomitente, del fideicomisario o de los ascendientes legítimos de este último, cuando no haya nacido y se espere su nacimiento; Disponiéndose, que será pro-pio cargar a los fondos o bienes fideicomitidos los gastos de dicha fianza.
“Artículo 865. — El fiduciario tendrá todos los derechos y ac-ciones correspondientes al pleno dominio; pero no podrá enaje-nar o gravar los bienes fideicomitidos a menos que para ello tenga autorización expresa o a menos que, sin enajenarlos o gravarlos, sea imposible la ejecución del fideicomiso.
“Artículo 866. — El fiduciario no dispondrá de los bienes fidei-comitidos en forma contraria o distinta a la establecida en el fideicomiso.
“Artículo 867. — Por orden del tribunal con jurisdicción com-petente se destituirá de su cargo al fiduciario:
“1. Si sus intereses personales son incompatibles con los del fideicomisario;
“2. Si malversa o fraudulenta o negligentemente administra los bienes fideicomitidos;
“3. Si se incapacita o inhabilita.
“La destitución del fiduciario puede solicitarse por el fidei-comitente, por el fideicomisario o por el fiscal, este último en defensa de menores de edad o de personas incapacitadas para administrar sus bienes, o a nombre de la ley o de la moral pública.”
*273De acuerdo con estas disposiciones, resalta el error en que incurrió el tribunal inferior al sostener que para la inversión de los bienes en fideicomiso de que se trata, deben aplicarse los artículos 614 y siguientes del Código de Enjuiciamiento Civil, que son aquéllos que se refieren al procedimiento a seguirse en aquellos casos en que, según el Código Civil, nece-sitan los padres o tutores de menores o incapacitados, autori-zación judicial para actos o contratos que se refieren a la guarda de dichos menores o incapacitados y de sus bienes. (3) En estos casos se trata de bienes pertenecientes al menor o incapacitado. En el del fideicomiso, los bienes que pertene-cían al fideicomitente han sido trasmitidos al fiduciario, quien tiene todos los derechos y acciones correspondientes al pleno-dominio, con la única limitación de que el traspaso se hace de acuerdo con lo que haya ordenado el fideicomitente, para beneficio del fideicomisario. El artículo 865, supra, expresa-mente dice que el fiduciario “no podrá enajenar o gravar los bienes fideicomitidos a menos que para ello tenga autorización expresa o a menos que, sin enajenarlos o gravarlos, sea impo-sible la ejecución del fideicomiso”. Y en el presente caso ya hemos visto la amplia concesión de poderes que hicieron los fideicomitentes al fiduciario Belaval para vender, gravar e invertir los bienes del fideicomiso; El hecho de que se haya expropiado una finca del fideicomiso no implica que el valor razonable de dicha propiedad, una vez consignado en la corte, haya sido excluido del corpus del fideicomiso en tal forma que el fiduciario esté obligado a solicitar autorización judicial previa para poder invertir dicha suma de dinero. El título sobre las propiedades traspasadas en fideicomiso está en el fiduciario y así inscrito en el Registro de la Propiedad sujeto a las condiciones del fideicomiso, y no en los menores benefi-ciarios en este caso. Estos sólo tienen el derecho a recibir *274dichas propiedades en el futuro al cumplirse con los términos del fideicomiso. (4) Tratando sobre la situación aquí en-vuelta, se dice en 1 Nichols On Eminent Domain 344: “En el caso de un fideicomiso expreso, sin embargo, es el fiduciario el que tiene el título legal y no el beneficiario a quien se reco-noce como dueño en procedimientos sobre expropiación for-zosa y a quien se concede la compensación pues ésta, en tal caso, sustituye a la finca y se retiene sujeta a los términos del fideicomiso.”
La parte realmente interesada en obtener el dinero con-signado en el procedimiento de expropiación forzosa no la constituyen los menores sino el fiduciario, pues a él correspon-dería iniciar cualquier acción que, como consecuencia de dicho procedimiento, pudiera surgir. 2 Scott On Trusts, sección 281, pág. 1565.
Si como hemos dicho el título actual- en la propiedad corresponde al fiduciario — teniendo los menores sólo un inte-rés equitativo — y si el fiduciario está obligado por los tér-minos del contrato que expresamente aceptó, no siendo res-ponsable bajo el artículo 862 del Código Civil, “de ninguna equivocación de criterio, de ningún error de hecho o de derecho, ni de ningún acto u omisión, a excepción de su propio descuido voluntario o negligencia manifiesta”, y si sus facul-tades y deberes están especificados en la escritura de consti-tución de fideicomiso, el fiscal no tiene intervención alguna en situación como la que presenta el caso de autos, que se refiere únicamente a la entrega al fiduciario de un dinero que forma parte de los bienes traspasados en fideicomiso. Ya la ley especifica aquellas situaciones en que el fiscal y la corte-pueden intervenir, a saber, aquéllas especificadas en los ar-tículos 860, 864 y 867, supra. Y es que las cortes son reacias *275a intervenir en casos de fideicomisos a menos que, tratándose de menores o incapacitados, los bienes que constituyan el corpus fideicomitido corran grave e inminente peligro de ser dilapidados por el fiduciario o que éste en sus actuaciones exceda los límites de la discreción que le ha sido concedida o que actúe de mala fe. 2 Scott, ob. cit., see. 187, pág. 986. Ninguna de estas circunstancias ha surgido en este caso ni correspondería al Tribunal de Expropiaciones intervenir en las mismas si hubieran surgido. Como se dice en la última cita de Scott:
“Bajo los términos del fideicomiso puede dejarse a la discre-ción del fiduciario si debe o no ejercitar un poder, o cuando se le ordena ejercitar el poder, el momento y manera de su ejercicio puede dejarse a su discreción. Hasta el extremo en que el fidu-ciario tiene discreción, la corte no controlará su ejercicio siem-pre que él no exceda los límites de la discreción concedídale. La corte no sustituirá su propio juicio por el suyo.”
En 1 Restatement of the Law of Trusts, sec. 187, pág. 479, se expone la regla en esta forma: “Cuando se concede discreción al fiduciario con respecto al ejercicio de un poder, su ejercicio no está sujeto al control de la corte, excepto para evitar un abuso de discreción por parte del fiduciario.” Y en el comentario (c) a dicha regla, se dice: “Así, es aplicable no sólo a los poderes para arrendar, vender o hipotecar la propiedad fideicomitida o para invertir fondos del fideicomiso, sino también a los poderes para asignar el interés beneficiario entre varios beneficiarios, determinar la suma necesaria para el sostenimiento de un beneficiario o para terminar el fidei-comiso.”
Erró, por tanto, el tribunal inferior al querer sujetar los fondos consignados en el procedimiento de expropiación for-zosa al procedimiento sobre utilidad y necesidad en relación con la enajenación o gravamen de bienes de menores o inca-pacitados provisto en los artículos 614 y siguientes del Có-digo de Enjuiciamiento Civil en relación con los artículos 159 y 212 del Código Civil.
*276h-í h*H
La segunda resolución del tribunal inferior deter-minó que siendo uno de los beneficiarios del fideicomiso esta-blecido en 20 de diciembre de 1945, un hijo de los fideicomi-tentes, concebido pero no nacido en dicha fecha, pero que ntció el 7 de julio de 1946, estando ya en vigor la Ley núm. 303 de 12 de abril de 1946 que impone contribuciones sobre herencias y donaciones, incluyéndose dentro del término “do-nación” cualquier transferencia en fideicomiso, era necesario presentarle a dicho tribunal una certificación del Tesorero de Puerto Rico acreditativa de haberse pagado la contribución correspondiente antes de poderse retirar por el fiduciario los fondos consignados en el procedimiento de expropiación forzosa.
En efecto la sección 1 de la Ley núm. 303 de 1946 dispone, en parte, que: “Donación incluye también cualquier transfe-rencia en fideicomiso (trust).” Empero, ¿cuándo se hizo la “transferencia” de las propiedades objeto del fideicomiso en el presente caso al fiduciario? No hay duda de que fué el 20 de diciembre de 1945, o sea antes de estar en vigor la Ley núm. 303. El artículo 845 del Código Civil expresamente autoriza la constitución de un fideicomiso a favor de los “hijos futuros del fideicomitente”. El hecho de que la hija Rose Marie naciera ya estando en vigor la Ley núm. 303, ¿implica que la transferencia al fiduciario de la tercera parte del fideicomiso a ella asignada no ocurrió al constituirse el fideicomiso? Creemos que no. Es de recordar que en la escritura de fideicomiso se hizo constar que “en el desgraciado caso de que se malograse el nacimiento del beneficiario no nato, entonces el corpus de su FIDEICOMISO, conjuntamente con las ganancias acumuladas, pasarán inmediatamente a los demás fideicomisos (sic) por partes iguales.” De manera que, naciera o no el hijo concebido, el fideicomiso quedó esta-blecido desde que se otorgó la escritura en 1945. Al fidu-ciario se traspasaron todas las propiedades objeto del fideico-miso. Así, por ejemplo, los ingresos que hubiera tenido esa *277tercera parte de las propiedades con motivo del traspaso y constitución del fideicomiso estaban sujetos al pago de la contribución sobre ingresos a virtud de la sección 20(a) (1) de la Ley sobre la materia (5) y el apartado (ó) de la misma sección impone el deber de hacer el pago al fiduciario. Cual-quier ingreso que hubiera tenido el corpus total del fideico-miso estaba sujeto al pago de la contribución correspondiente.
Si el fideicomiso quedó constituido en diciembre de 1945 y en dicha fecha se traspasaron las propiedades al fiduciario, si bien en cuanto a la tercera parte de dichas propiedades correspondiente al fideicomiso del hijo concebido y no nacido, éste, antes de nacer, no podía tener el título equitativo o inte-rés beneficioso (beneficial interest) que corresponde a todq beneficiario, somos de opinión que, siendo los otros dos hijos de los fideicomitentes los futuros beneficiarios del fideicomiso creado a favor del hijo no nacido, en caso de que éste no naciera, se creó un fideicomiso resultante (resulting trust) a favor de los dos hijos ya nacidos, teniendo ellos el título equitativo hasta que nació la hija Rose Marie. En estos casos imperan los términos en que está redactado el instru-mento en que se crea el fideicomiso. En 1 Scott On Trusts, sec. 112.1, págs. 581, 582, se dice:
“Cuando la propiedad se transfiere en fideicomiso a favor de un hijo no nacido, depende de los términos del fideicomiso quién tiene el interés beneficioso {beneficial interest) hasta que nazca el hijo. Puede que se haya provisto que los ingresos sean acu-mulados hasta que el niño haya nacido, o puede proveerse que el fiduciario tenga derecho al interés beneficioso hasta que nazca o que el fideicomitente tenga derecho a dicho interés. En ausen-cia de alguna de estas disposiciones, bien en palabras expresas o *278en otra forma, la inferencia es que el fiduciario retiene a virtud de un fideicomiso resultante a favor del fideicomitente.”
El presente caso se distingue de las situaciones expuestas, (1) porque aquí el fideicomiso se constituyó para dos hijos nacidos y uno por nacer, (2) porque la escritura expresa claramente la intención de los fideicomitentes de que el fidei-comiso del no nacido revertiría a los otros dos hijos en su totalidad. No fué la intención, por tanto, que el título equi-tativo del mismo correspondiera a los fideicomitentes hasta la fecha en que naciera el tercer hijo, sino más bien a los dos ya nacidos.
El poder de designar como beneficiario a un hijo no nacido es disposición corriente en las leyes sobre fideicomiso y si en algo se diferencia la nuestra es en que lo limita a hijos futu-ros del fideicomitente. (6) En. 1 Restatement of the Law of Trusts, sec. 112, comentario (d), pág. 290, se expone la regla predominante en Estados Unidos así:
“Hijos no nacidos. Un hijo que no ha nacido o sido conce-bido al momento de crearse un fideicomiso puede ser un benefi-ciario del fideicomiso. Si el interés ha de adquirirse por el hijo dentro de la regla contra las perpetuidades, el fideicomiso es válido si los demás requisitos para la creación se cumplen.”
El hecho de que én estos casos el disfrute del interés bene-ficioso se posponga hasta que nazca el hijo no afecta la validez y constitución del fideicomiso cuando, como en el presente caso, se ha manifestado en la escritura cuál fué la intención de los fideicomitentes de traspasar dicho interés a los otros dos hijos como beneficiarios. (7) El fideicomiso queda consti-tuido desde el momento en que se otorga la escritura aun cuando el beneficiario sea un hijo no nacido, bajo la teoría de que “. . . crea un fideicomiso resultante inmediato a favor del fideicomitente, el cual cesa cuando nazca el hijo, y que *279surge un fideicomiso expreso a favor del hijo cuando éste nace.” Morsman v. Commissioner of Internal Revenue, 90 F.2d 18, 24 (C.C.A. 8, 1937), certiorari denegado en 302 U.S. 701, citando a Bogert, Trusts and Trustees, sec. 163. (8) El caso de Morsman fué uno en que un hombre soltero creó en el año 1929 un fideicomiso nombrándose a sí mismo fiduciario y disponiendo que él mismo sería el beneficiario mientras vi-viera y a su muerte los beneficiarios serían su viuda, hijos o herederos, y que una institución bancaria sería el fiduciario después del 1ro. de enero de 1939. Morsman realizó ciertas transacciones con acciones que formaban parte de la propie-dad fideieomitida antes de traspasar ésta al banco en mayo 3 de 1929. Se impuso a Morsman individualmente la contri-bución correspondiente a los beneficios obtenidos en dichas transacciones y no al fiduciario, sosteniéndose la actuación del Comisionado de Rentas Internas tanto por la Junta de Ape-lación de Contribuciones como por la corte, bajo la teoría de que no se había creado un fideicomiso por el hecho de que tanto el fiduciario original, Morsman, como el beneficiario eran la misma persona, diciéndose a las págs. 23-24: “... es cosa resuelta que un fideicomiso no puede existir cuando la misma persona posee tanto el título legal como el equitativo en la propiedad fideieomitida en el mismo momento. En tal caso los dos títulos se consolidan. (Citas). . .” Se argüyó que como se habían designado como beneficiarios futuros a la viuda, hijos o herederos del fideicomitente, el fideicomiso ha-bía quedado perfeccionado desde un principio. La corte rechazó esta contención y después de hacer la cita de Bogert, supra, dijo:
“. . . En tal caso, cuando el fiduciario es una tercera persona, si no nace el hijo dentro del período de la regla contra perpetui-dades, los intereses legal y equitativos se consolidan en el fideico-mitente al vencer el período; pero, si el fideicomitente es también el fiduciario, los dos intereses no son separados a virtud de la propuesta declaración de fideicomiso. La ley sobre fideicomiso *280sobre este punto parece clara. El fideicomiso resultante inme-diato a favor del fideicomitente es sólo una aplicación específica de la regla general que reconoce la existencia de un fideicomiso resultante a favor del fideicomitente en casos en que el título legal no está en una persona que no se intenta que tenga el inte-rés beneficioso y este interés no ha, sido en otra forma efectiva-mente asignado (disposed of). (Citas.) Así, si A, un soltero, transfiere propiedades a B en fideicomiso para acumular las rentas y beneficios y traspasarlos al hijo mayor de A cuando éste cumpla su mayoridad (Trust, Restatement, sec. 112, ejem-plo 6) un fideicomiso surge inmediatamente — pues B tiene la propiedad como' fiduciario resultante para A surgiendo el fidei-comiso expreso cuando y si el hij o mayor llega a existir — cesando entonces el fideicomiso resultante. Pero en ese caso si A, un soltero, o cualquier persona sin hij os, se declara a sí mismo fidu-ciario de propiedad para su hijo mayor, en términos iguales o similares, no surge ningún fideicomiso al 'presente. El fideico-miso expreso para el hijo no puede surgir hasta que el hijo nazca y A no puede tener la propiedad en un fideicomiso resultante para sí mismo durante su vida debido a la necesaria consolida-ción en tal caso de los intereses legales y equitativos en la misma persona. Si A muere sin hijos bajo estas circunstancias, la propiedad que constituía el llamado fideicomiso es tan parte de su herencia como si no hubiera hecho la declaración de fidei-comiso. La distinción así anotada entre el caso en que A se declara a sí mismo fiduciario de su hijo no nacido y cuando traspasa la propiedad a B en fideicomiso para su hijo, es vital, y este es el punto en que Morsman fracasó en su intento de crear un fideicomiso en el presente. . . . Hay, así, limitaciones a la muy citada regla de que un fideicomiso en el presente puede surgir aun cuando el beneficiario expreso no ha nacido. La aplicación a dicha regla a todo caso en que el supuesto benefi-ciario no ha nacido hace caso omiso ‘de los peligros que están latentes en una “jurisprudencia de concepciones” ’. Schubert v. August Schubert Wagon Co., 249 N.Y. 253, 164 N.E. 42; 64 A.L.R. 293. . . .(9)
“Se ha dicho que ‘Si un beneficiario de un fideicomiso no ha nacido o sido concebido, un pleito puede sostenerse a su favor *281por un defensor o tutor con el fin de poner en vigor un fideico-miso.’ Trusts, Restatement, sec. 214, comentario (a). La regla •es ilustrada por casos donde otros miembros de la clase a que pertenece el hijo no nacido ya existen, Trusts, Restatement, sec. 120, o cuando el dueño ha traspasado la propiedad a una tercera persona para retenerla para tal hijo, Trusts, Restatement, sec. 112, comentario (d). Estos casos son situaciones en que ocurre por otras razones una separación de los títulos legal y equitativo haciendo surgir independientemente de cualesquiera derechos asumidos de hijos no nacidos, a un fideicomiso y así concediendo a las cortes de equidad, que tradicionalmente ejercen control sobre fideicomisos, jurisdicción desde el principio, y habiéndola adquirido la corte la retiene para proteger los derechos que puedan surgir más tarde, Trusts, Restatement, sec. 340, comen-tario (d). En otras palabras, la regla precedente se aplica donde, aparte de nombrarse al hijo no nacido, hay una explica-ción racional de un fideicomiso en el presente. . . .” (Bastar-dillas nuestras.)
Hemos citado con alguna extensión de la opinión en el caso de Morsman porque expone, con claridad y citas de auto-ridades, las reglas aplicables a distintas situaciones en que el beneficiario de un fideicomiso es un hijo no nacido del fideieo-mitente. Dichas reglas, aplicadas al caso de autos, sostienen nuestra conclusión de que el fideicomiso a favor del hijo con-cebido y no nacido bajo los términos de la escritura otorgada por los fideicomitentes quedó creado desde la fecha de su otorgamiento en diciembre del año 1945, que en dicha fecha ocurrió el evento tributable, o sea con anterioridad a la vigencia de la Ley núm. 303, supra.
La contención del interventor es contraria a la regla apli-cable. La vida legal del fideicomiso comienza desde que el fiduciario acepta el mandato, con lo cual se hace irrevocable. Artículo 849, supra. Y el fiduciario en este caso aceptó el mandato en la misma escritura en que se constituyó el fidei-comiso en diciembre de 1945 desde cuya fecha le fueron tras-pasados los bienes. La “transferencia en fideicomiso” cons-tituye el evento tributable a los efectos de la donación según se define por la sección 1 de la Ley núm. 303, supra, y eso ocurrió, como hemos dicho, antes de estar en vigor dicha Ley.
*282Como antes dijimos, el dinero consignado en el procedi-miento de expropiación forzosa sustituye a la propiedad ex-propiada. No puede considerarse tampoco que dicho dinero se está transfiriendo ahora al fiduciario para hacerlo caer dentro del alcance de la Ley núm. 303.

Deben revocarse las resoluciones dictadas por el tribunal inferior y ordenarse la entrega del dinero consignado al fidu-ciario Jose H. Belaval.


(1) Estos artículos fueron incorporados al Código Civil de 1930 tomán-dolos verbatim, del articulado de la Ley núm. 41 de 23 de abril de 1928 para proveer la constitución de fideicomisos y a ellos nos referimos en adelante más bien que al articulado de dicha Ley.


(2) Véanse The Problems of Trust Legislation in Civil Law Jurisdictions: The Law of Trusts in Puerto Rico, por Luis F. Sánchez Vilella, 19 Tulane Law Review 374; Trust Systems in the Western Hemisphere, por Ruford G. Patton, 19 Tulane Law Review 398; El Futuro de la Legislación de Fideicomiso, por Ruford G. Patton, 17 Revista Jurídica de la Univer-sidad de Puerto Rico 221. Se demuestra en estos ensayos que fué el Dr. Ricardo J. Alfaro de Panamá quien redactó el proyecto que luego se con-virtió en la Ley núm. 9 de 1925 creando el fideicomiso en dicha república y que el Lie. Miguel Guerra Mondragón, siendo Vicepresidente de nuestra Cámara de Representantes, fué el autor del proyecto que luego se convirtió en la Ley núm. 41 de 1928, supra, y la cual con algunas modificaciones, fué tomada de la Ley de Panamá.


(3) Esos casos son los provistos en los artículos 159 y 212 del Código Civil, ed. 1930, sobre prohibición de enajenar o gravar bienes inmuebles de clase alguna; o bienes muebles cuyo valor exceda de quinientos o doscientos dólares, respectivamente, sin previa autorización judicial.


(4) E1 artículo 868 del Código Civil dispone:
“Será deber del fiduciario, al extinguirse el fideicomiso, disponer de todos los bienes fideicomitidos que queden en su poder o posesión, mediante-la enajenación correspondiente, con arreglo a los términos del documento en que conste el fideicomiso, del contrato o del decreto de tribunal con juris-dicción competente por virtud de los cuales se extingue el fideicomiso.”


(5) Dicha sección dispone lo siguiente:
“Sección 20.— (a) La contribución impuesta por las partes I y II de este título se aplicará al ingreso de sucesiones o de cualquier clase de propiedad en fideicomiso, incluyendo—
“(1) Ingreso acumulado en fideicomiso a beneficio de personas no naci-das o no detei-minadas, o personas con intereses indefinidos, e ingreso acu-mulado o retenido para distribución futura a virtud de los términos del testamento o manda.” (Bastardillas nuestras.)


(6) Sánchez Vilella, ob. cit., pág. 393, sugiere que nuestra Ley debe enmendarse para conformarla con la sección 112, comentario (d) de Restatement of Trusts.


(7) 1 Restatement, Trusts, sec. 26, comentario (g), pág. 83.


(8) Véase 51 Harv. L. Rev. 176; 38 Columbia L. Rev. 195.


(9) La frase “jurisprudencia de concepciones” fué citada por el Juez Cardozo originalmente en el caso de Hynes v. New York Cent. R. Co., 231 N.Y. 229, 131 N.E. 898, 900, tomándola del ensayo Mechanical Jurisprudence por Roscoe Pound, 8 Columbia L. Rev. 605, 610.